Barnard, P. J.
I think the court erred in sustaining thedemul-rer. The plaintiff avers facts sufficient to sustain his title to the note in question.
David P. Smith, deceased, deposited the money for which the note was given with defendant in the name of “ David P. Smith for *593Charles F. Smith,” and took a note payable to deceased for plaintiff. This was a complete change of the title to the money. The deceased became a trustee for plaintiff, and, although the promise was made by Lee to pay the same to deceased, it was to him as trustee for the plaintiff.
The judgment should be reversed, and the demurrer overruled, with leave to defendant to answer over on payment of costs.

Judgment accordingly.